Filed 8/12/14 P. v. Wells CA2/6

               NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified
for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                  SECOND APPELLATE DISTRICT

                                                DIVISION SIX


THE PEOPLE,                                                                     2d Crim. No. B252551
                                                                              (Super. Ct. No. F487081)
     Plaintiff and Respondent,                                                (San Luis Obispo County)

v.

CANDY LEE WELLS,

     Defendant and Appellant.




                   Candy Lee Wells pled no contest to fraudulently offering securities
for sale (Corp. Code, § 25541), selling securities without being qualified (id.,
§§ 25110, 25540), and three counts of selling securities through the use of false
statements (id., § 25401). Wells also admitted the special allegations that she
engaged in a pattern of felony conduct that resulted in the loss to others of more
than $500,000 (Pen. Code, § 186.11, subd. (a)(2)) and that she took property in
excess of $1.3 million (id., 12022.6, subd. (a)(3)).
                   The court sentenced Wells to a five-year county jail term consisting of
concurrent three-year terms on the substantive counts and a consecutive two-years
on the Penal Code section 186.11, subdivision (a)(2) enhancement. The court
stayed a three-year term on the Penal Code section 12022.6, subdivision (a)(3)
enhancement. The court gave Wells credit for 193 days actual time and 193 days
conduct credit for a total of 386 days. The court also imposed restitution fines and
other fees. Wells appeals.
              We appointed counsel to represent Wells in this appeal. After
counsel's examination of the record he filed a brief raising no issues.
              On March 13, 2014, counsel wrote to Wells informing her she had 30
days to submit to us any issues or contentions she wished to raise on appeal. Wells
has made no such submission.
              We have reviewed the entire record and are satisfied that Wells'
counsel has fully complied with his responsibilities, and that no arguable issue
exists. (People v. Wende (1979) 25 Cal. 3d 436, 441.)
              The judgment (order) is affirmed.
              NOT TO BE PUBLISHED.




                                           GILBERT, P. J.


We concur:



              YEGAN, J.



              PERREN, J.




                                           2
                            Ginger E. Garrett, Judge

                   Superior Court County of San Luis Obispo
                     ______________________________


             California Appellate Project, Jonathan B. Steiner, Richard B. Lennon,
under appointment by the Court of Appeal, for Defendant and Appellant.
             No appearance for Plaintiff and Respondent.